Citation Nr: 0323777	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure in Vietnam.

2.  Entitlement to special monthly pension on account of the 
need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, in August and September of 2002.

In his November 2002 Substantive Appeal, the veteran 
requested a video conference hearing before a member of the 
Board.  He was scheduled for such a hearing in July 2003 but 
failed to report for that hearing without explanation.  This 
hearing request is therefore deemed withdrawn.  See 38 C.F.R. 
§§ 20.702(d), 20.704(e) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's current diabetes mellitus, type II, has not 
been shown to be etiologically related to service, and there 
is no verification of service in the Republic of Vietnam 
during the Vietnam era.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service or as a result of claimed herbicide exposure in 
Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination.  There is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a June 2002 
letter.  See 38 U.S.C.A. § 5103.  This issuance, which 
includes a summary of the VCAA, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The veteran 
was also provided with the full provisions of 38 C.F.R. 
§ 3.159 in a December 2002 Supplemental Statement of the 
Case.  The specific requirements for a grant of the benefit 
sought on appeal will be discussed in further detail below, 
in conjunction with the discussion of the specific facts of 
this case.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Initially, the Board is aware that the veteran has attributed 
his diabetes mellitus to herbicide (Agent Orange) exposure in 
Vietnam.  Under 38 U.S.C.A. § 3.307(a)(6)(iii), a veteran who 
had active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  In 
such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e), which include type II/adult onset diabetes 
mellitus.  

The Board, however, observes that the veteran's DD Form 214 
and DA Form 20 do not reflect service in the Republic of 
Vietnam (the veteran was instead stationed in Korea), and 
there is no indication of Vietnam-related commendations.  The 
RO contacted the National Personnel Records Center in August 
2002 to determine whether the veteran, in fact, served in 
Vietnam during his period of active duty service, but, in 
September 2002, the NPRC confirmed that there was no evidence 
in his file to substantiate service in Vietnam.  Accordingly, 
in the absence of confirmation of the veteran's claimed 
Vietnam service, there is no basis for consideration of 38 
U.S.C.A. §§ 3.307(a)(6)(iii) and 3.309(e).  Therefore, the 
Board will consider the veteran's claim on only a direct 
service connection basis.  
  
In this case, the veteran's service medical records are 
entirely negative for complaints of, or treatment for, 
symptoms of diabetes mellitus.  Rather, the earliest medical 
evidence of record indicating a current disorder is a May 
1998 private treatment record, which reflects a reported 
history of "diabetes."  A diagnosis of diabetes mellitus, 
type II, is included in the report of a June 2002 VA general 
medical and eye examination.  The examiner provided no 
suggestion that there is an etiological relationship between 
this disorder and service.  

The Board is aware that, to date, the RO has not afforded the 
veteran a VA examination, or, alternatively, a claims file 
review, for the specific purpose of ascertaining the etiology 
of his claimed diabetes mellitus, type II.  Such an etiology 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when:  
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no medical evidence linking 
the veteran's claimed disorder to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary" under 38 U.S.C.A. 
§ 5103A(c)(4).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as articulated in his November 
2002 Substantive Appeal; however, the veteran has not been 
shown to possess the requisite credentials or training needed 
to render a competent opinion as to medical causation.  As 
such, his lay testimony does not constitute competent medical 
evidence and lacks any probative value.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure in Vietnam, 
and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

ORDER

The claim of entitlement to service connection for type II 
diabetes mellitus, to include as due to herbicide exposure in 
Vietnam, is denied.


REMAND

For improved pension purposes, a veteran will be considered 
in need of regular aid and attendance if he:  (1) is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less;  (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a) (2002).  38 C.F.R. 
§ 3.351(c) (2002).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2002).  

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 (West 2002) and who is not 
in need of regular aid and attendance shall be as prescribed 
in 38 U.S.C.A. § 1521(e) (West 2002) if, in addition to 
having a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities, the 
veteran:  (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems; or (2) is "permanently housebound" by 
reason of disability or disabilities. This requirement is met 
when the veteran is substantially confined to his dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 C.F.R. § 3.351(d) 
(2002).

In this case, the veteran's current complaints primarily 
concern his visual loss, which the RO has evaluated as 70 
percent disabling.  The examiner who conducted the June 2002 
VA general medical examination described the veteran as being 
legally blind.  The June 2002 VA eye examination revealed 
distant visual acuity with correction of 20/200 in both eyes.  
This examination, however, is less clear in regard to the 
veteran's visual field.  The examiner noted that "visual 
fields are grossly constricted in both eyes, his last Goldman 
visual field revealed a small central island of less than 5 
degrees in both eyes."  Confusingly, however, the examiner 
also noted that "[h]is visual field and examination by 
history his vision does not equate with the visual field 
examination and otherwise daily functioning."  A further 
evaluation is therefore necessitated to determine whether the 
veteran's visual field constriction meets the criteria of 38 
C.F.R. § 3.351(c).

Additionally, in the report of the June 2002 general medical 
examination, the examiner opined that "the patient can take 
care of all activities of daily living."  This statement, 
however, appears to have been based on the fact that the 
veteran reported shortness of breath after walking two 
blocks.  The examiner also did not complete a VA Form 21-2680 
(Examination for Housebound Status or Need for Regular Aid 
and Attendance).  Moreover, in his November 2002 Substantive 
Appeal, the veteran stated that he could not "perform the 
normal activities of daily life" on account of his diabetes 
and vision loss.  This matter therefore needs to be further 
addressed on examination as well.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should initially issue a 
letter to the veteran in which the 
provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002), as 
contained in the VCAA, are discussed in 
the context of the current appeal.  
Specifically, the RO should notify the 
veteran of the type of evidence needed to 
substantiate her claim and explain the 
relative duties of the veteran and the VA 
in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

2.  The RO should afford the veteran a VA 
visual examination, with an examiner who 
has had an opportunity to review the 
veteran's claims file.  This examination 
should address whether the veteran's 
visual disability is productive of 
corrected visual acuity of 5/200 or less, 
in both eyes; or concentric contraction 
of the visual field to 5 degrees or less.  
All opinions and conclusions must be 
supported by a complete rationale in a 
typewritten report.

3.  The RO should also afford the veteran 
a  comprehensive VA general medical 
examination, and any specialist 
examination deemed warranted, to 
determine the current severity of his 
disabilities and their effect on his 
ability to leave his home and to care for 
his basic needs without the aid of 
others.  The RO should provide the 
examiner with the claims file, and the 
examiner must review the claims file in 
conjunction with the examination.  All 
indicated studies should be performed.  A 
VA Form 21-2680 (Examination for 
Housebound Status or Need for Regular Aid 
and Attendance) should be completed, as 
well.  The examiner should state whether 
the veteran's disabilities render him in 
need of regular aid and attendance or 
housebound, and all opinions and 
conclusions must be supported by a 
complete rationale in a typewritten 
report.

4.  After allowing the veteran an 
appropriate period of time in which to 
respond, and after ensuring that all 
requested development has been completed, 
the RO should readjudicate the issue of 
entitlement to special monthly pension on 
account of the need for regular aid and 
attendance or housebound status.  If this 
claim remains denied, the RO should then 
issue a Supplemental Statement of the 
Case addressing the claim.  This 
Supplemental Statement of the Case should 
also include the recently enacted 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2002).

Then, after a reasonable period of time, this case should be 
returned to the Board, if in order.  By this REMAND, the 
Board intimates no opinion as to the outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

